Woodward, J.:
We are unable to find anything in the record of the ease now-before us to warrant a reversal of the judgment entered in the above-entitled action.
The plaintiff, the. Mutual Benefit Loan and Building Company, is the owner of a certain bond and mortgage given to secure the payment of $'300, together with a second mortgage for the sum of $1,500, and this action was brought for the purpose of foreclosing the mortgage. The case was sent to a referee to hear and determine the issues, and the appeal comes to this court on the exceptions to “ the ruling of the referee upon questions of law.” The appellant, has made no case, and as the evidence taken before the referee is not before us, we *91must assume the facts to .be as found by the referee. He finds, as matters of fact, that the defendant Mary E. Jaeger, on or about April 8, 1896, made and executed the mortgage involved in this action, and that the same was duly recorded; that said mortgage was in the usual form of a building and loán association mortgage, and that it contained a. specific clause that “after default in the payment of said monthly payments of eighteen (18) dollars pier month for six months, or of any taxes or assessments for sixty days, after notice and demand, such notice and demand to he made either by piersonal service of a written or printed notice and demand upon the grantor or by mailing a written or printed notice or demand in a sealed wrapper, postage prepaid, directed to the grantor at her last post office address as furnished by the grantor to the grantee or its attorney at law, then shall be playable thereon the sum of eighteen hundred, dollars and interest; together with such other sums as may be due under rules, conditions and by-laws mentioned in said bond,” etc.; that the plaintiff attempted to give the notice and demand “provided by the mortgage and alleged in the complaint” by mailing a certain notice to the husband of the defendant Jaeger, and that no notice and demand was ever given by the plaintiff to the defendant Jaeger prior to the beginning of this action.
The referee then finds, as conclusions of law, that “ the defendant Jaeger was not in default at the commencement of this action ; that the compilaint herein should be dismissed; that the defendant Jaeger is entitled to judgment herein dismissing the complaint, with costs, and I direct judgment to be entered accordingly.”
It is urged on behalf of the appellant that the spiecific clause of the mortgage above set out is to be construed under the provisions of chapiter 475 of the Laws of 1890, which pirovides: “ The words, ‘ And it is hereby expressly agreed that the whole of the said pirincipal sum shall become due at the option of said mortgagee or obligee after default in the piayment of interest for-days,, or after default in the payment of any tax or assessment for-days after notice and demand,’ shall be construed as meaning, and it is hereby expressly agreed, that should any default be made in the piayment of tne said interest, or of any piart thereof on any day whereon the same is made payable as above expiressed, or should any tax or assessment, which now is or may be hereafter imposed upion the *92premises hereinafter described, become due or payable, and should •the said interest remain unpaid and in arrear for the space of —— days, or such- tax or assessment remain unpaid and in arrear for ■--days after written notice by the- mortgagee or obligee, his executors, administrators, successors or assigns, that such tax or assessment is unpaid, and demand for the payment thereof, then and from thenceforth, that is to say, after the lapse of either one of said periods, as the case may be, the aforesaid principal sum” shall become due.
Chapter 4Y5 of the Laws "of 1890 is entitled “An act to provide-for short' forms of deeds and mortgages,” and by section 6 of this act it is provided that “ The schedules hereto annexed contain forms of instruments such as are authorized by this act, and shall be taken as a part thereof, but nothing herein contained shall invalidate or prevent the use of other forms;” Schedule C provides'the short form of mortgage^ and in this schedule is found the-language “ and it is hereby expressly agreed that the whole of said principal sum,” etc., as quoted above. It is apparent, then, that the -language of the provision relied Upon by the appellant relates to the clause . found in Schedule 0, and is not to furnish the construction for. mortgages not made- in contemplation of this act. There is nothing in the record to show that the clause in the mortgage now under consideration was" drawn with respect to the provisions of the “act to provide for short forms of deeds and mortgages,” and in the absence of such facts there is no reason why the court should quarrel wich the conclusion of the referee that “ the defendant Jaeger was . not in default at the commencement of this action.” The appellant, in its complaint, construed the provision of its own written instrument. After setting forth -the specific -clause already quoted, the complaint avers that “ the defendant Mary E. Jaeger has failed to comply with the conditions, of said bond and mortgage, by omitting and" refusing .to pay the sum of eight and 50-100 dollars, the balance of the monthly premium which became -due and payable on the 1st day of December, 1896, upon her nine shares of class ‘ B, ’ stock of the said plaintiff company, although notice has been given, and demand made for the payment of the same.” This indicates clearly the vie-w which the plaintiff took ,of the language of the mortgage, and as the instrument was written in behalf of the plaintiff it is- proper that *93tiie defendants should be given that construction which is accepted by the plaintiff and which is most favorable to the defendants.
There is another view of this question. The defendant Jaeger, in a motion to open the judgment originally taken by default, alleges that the $300 mentioned in the mortgage was not a loan to her; that it was a sum which the plaintiff was authorized to use in making certain improvements upon the mortgaged property, which improvements were either not made, or not made to an extent which would exhaust the fund, and that if the proper credit were given her on account of her shares she would not be in default. The answer' put in was a general denial of the facts alleged in the complaint, and, in the absence of the evidence taken before the referee, this court is justified in assuming that the first conclusion of law is rather a finding of fact, and that the defendant Jaeger was not, as a matter of fact, in default at the time of the commencement of this action.
In the case of Travis v. Travis (122 N. Y. 449) the court say: “ The claim that findings of fact appear under the head of conclusions of law in the report of the referee, and that the exceptions thereto gave the General Term power to review the facts, is not well founded. An inspection of the report shows.that certain facts, found as such in the body of the report, are alluded to in the conclusions of law in order to make plain the application of the law thereto. They are not excepted to as findings of fact, but as conclusions of law, eo nomine. As found under the head of matters of fact, they are not excepted to at all. The only exceptions taken are to the first, second, etc., conclusion of law and to each and every part thereof. Hence, the exceptions did not operate as notice to the successful party that the appellant intended to insist that such facts, thus incidentally recited, had no evidence to support them, or place upon him the responsibility of adding by amendment any evidence upon the question that had been omitted from the proposed case.”
In the case of Sherman v. Hudson River Railroad Co. (64 N. Y. 254) the court say : “ The referee does not expressly find, as matter of fact, that the defendant was guilty of negligence — that is, there is not such a finding among the findings of fact. But among the conclusions of law there is a finding that the defendant was guilty of negligence, and if an express finding of fact that the defendant was thus guilty were necessary to uphold this judgment, this would *94be deemed sufficient. A 'finding of negligence is, generally, an inference from many facts — from all the evidence in the case ; and when it is found in the report of a referee, no matter'where it is placed, it must be deemed his inference from all the evidence submitted to him upon the question.”
So in the Matter of Clark (119 N. Y. 427) the court say : “ "When the referee says, in his second conclusion of law, that the funds 'are presumed ’ to have come into the possession of Mrs. Clark, he evidently means that he draws that inference, and that such possession ' by her is a fact which flows from the proof,'and, while he might have stated it more precisely and accurately, I think it fairly states the fact. That he placed it among his conclusions of law does not deprive it of its force.” The General Term of the fifth • depart-' ment held the same doctrine in the case of Evans v. Howell (58 N. Y. St. Repr. 670).
•This being the law of the case,, and the referee having found, as a matter of fact, that the defendant Jaeger was not in default at the time this action was brought, this court is not prepared, in the absence of the testimony taken at the trial, to say that this conclusion was not justified by the evidence. ■
It follows that the judgment should be affirmed, with costs.
All concurred.